Exhibit 10.1

G&K SERVICES, INC.

RESTATED EQUITY INCENTIVE PLAN (2010)

TERMS OF CEO PERFORMANCE VESTED EMPLOYEE

RESTRICTED STOCK GRANT

Pursuant to a letter (the “Grant Letter”) addressed and delivered to you from
G&K Services, Inc. (the “Company”), and subject to your acceptance in accordance
with Section 1 below, the Compensation Committee (the “Committee”) of the
Company’s Board of Directors has granted you as a retention grant an Award of
restricted shares of the Company’s Class A Common Stock, $0.50 par value per
share, pursuant to the terms of the G&K Services, Inc. Restated Equity Incentive
Plan (2010) (the “Plan”). A copy of the Plan is enclosed herewith. The terms of
your Award are governed by the provisions of the Plan generally and the specific
terms set forth below. The Grant Letter and this statement of terms are your
Award Agreement under the Plan. In the event of any conflict or inconsistency
between the terms set forth below and the provisions of the Plan, the provisions
of the Plan shall govern and control. Capitalized terms used but not defined
herein shall have the respective meanings ascribed to them in the Plan. In
accordance with the August 23, 2012 amendment to the Employment Agreement
previously entered into between you and the Company, dated as of November 16,
2007 and amended as of April 10, 2009, May 7, 2009 and August 23, 2012
(“Employment Agreement”), the terms of this Award govern the Award in the event
of a change in control, as such term is defined in the Plan or in the Employment
Agreement, and not the terms of your Employment Agreement that would otherwise
apply.

 

1. Grant of Performance Stock

Subject to your acceptance in accordance with this Section 1, the Company grants
you the opportunity to earn stock (“Performance Stock”) if certain performance
goals are met in accordance with Section 3 and to receive such Performance Stock
if additional time-vested conditions are met in accordance with Section 4. The
aggregate number of shares of Performance Stock that you can earn and receive is
set forth in this Award. To accept the Award, you must log into your account at
http://www.bnymellon.com/shareowner/equityaccess and select the ‘Acknowledge
Grant’ button associated with your grant within fourteen (14) days of your
receipt of the Grant Letter.

 

2. Number of Shares of Performance Stock

Subject to the terms and restrictions contained in this Award, the target number
of shares of Performance Stock awarded is 100,000; the minimum number of shares
of Performance Stock is 50,000; and the maximum number of shares is 150,000;
provided, however, that you can earn as little as no shares of Performance
Stock, depending upon actual performance compared to the performance goals set
forth in Section 3 below and the time-based vesting described in Section 4.



--------------------------------------------------------------------------------

3. Performance Goals; Performance Measurement

 

  a) Performance Goals. The performance goals are based on “ROIC,” as defined
below. The performance measurement date for earning the Performance Stock will
be the last business day of the Company’s 2015 fiscal year (the “Performance
Date”). The performance goal for earning the minimum Performance Stock is ROIC
of 8%; the performance goal for earning the target Performance Stock is ROIC of
10%; and the performance goal for earning the maximum Performance Stock is ROIC
of 12% or greater. If the performance level for ROIC is below 8%, no shares of
Performance Stock shall be earned. If the performance level for ROIC is above
12%, no additional shares of Performance Stock shall be earned above the 150,000
share maximum. The number of shares of Performance Stock earned for ROIC between
8% and 10% and between 10% and 12% shall be determined by interpolating actual
results on a straight-line basis and rounding to the nearest whole share of
Performance Stock.

Within sixty (60) days following the end of the Company’s 2015 fiscal year, the
Committee will determine, in a manner consistent with the terms hereof, the
extent to which the performance goals have been met and the number of shares of
Performance Stock, if any, earned as a result (subject to the additional
time-based vesting requirements that extend beyond the Performance Date, as
provided in Section 4). The Performance Stock is intended to be Qualifying
Performance-Based Compensation under the Plan. The Committee must certify the
performance results for the performance goals following the close of the
Company’s 2015 fiscal year. Any Performance Stock that is not, based on the
Committee’s determination, earned by the Performance Date shall be cancelled and
forfeited as of the Performance Date. Once the Committee makes the determination
of the number of shares of Performance Stock earned and to be issued, the
Company shall promptly thereafter, but, in any event, within fifteen
(15) business days, cause the Performance Stock to be issued. The number of
shares of Performance Stock earned as of the Performance Date shall, when
issued, be issued of record in your name in “book entry” form as of the
Performance Date without stock certificates and shall be registered on the books
of the Company maintained by the Company’s transfer agent.

Anything hereinelsewhere to the contrary notwithstanding, no Performance Stock
shall be considered to have been earned unless and until the Compensation
Committee shall have certified that the performance goals have been met in
accordance with the terms of this Section 3.

 

  b) ROIC. It is the parties’ intention that, to the extent possible, ROIC, for
purposes of this Award, be defined in a manner consistent with how the Company
calculates ROIC generally, including any changes thereto. ROIC shall mean the
return on invested capital for a fiscal year (or quarter, as applicable),
determined as of the Performance Date (or other date as set forth in this Award
Agreement), defined as adjusted trailing twelve (12) month net operating income
after tax, divided by the sum of total debt plus stockholders’ equity minus cash
(with all of the foregoing terms as determined per the Company’s reported
financial statements). For purposes hereof, ROIC shall be adjusted to exclude
the following items to the extent they exceed $1,000,000 individually or in the
aggregate (a) any costs, fees and expenses directly related to the
consideration, negotiation, preparation, or consummation of any asset sale,
merger or other transaction that results in a Change in Control or any primary
or secondary offering of Company common stock or other security; (b) any gains
or losses associated with the early retirement of debt obligations; (c) charges
resulting from significant natural disasters; (d) non-cash asset impairments;
(e) any significant loss as a result of an individual litigation, judgment,
claim or lawsuit settlement (including a collective or class action lawsuit and
security holder lawsuit, among others); (f) charges for business restructurings;
(g) losses due to new or modified tax or other legislation or accounting changes
enacted after the beginning of the Company’s 2013 fiscal year; (h) significant
tax settlements; and (i) any significant unforeseen items of a non-recurring or
extraordinary nature.

 

2



--------------------------------------------------------------------------------

4. Vesting

 

  a)

Vesting before the Performance Date. If you do not remain continuously employed
through the Performance Date because of your death or “Disability,” as defined
in the Employment Agreement, then a “Pro-Rata Target Portion,” as defined below,
of the Performance Stock (rounded to the nearest whole share) shall become
vested and nonforfeitable and shall be issued of record as of the date of your
death or Disability and all remaining Performance Stock shall be automatically
forfeited to the Company and cancelled. For purposes of this Section 4(a) only,
a “Pro Rata Target Portion” is determined by multiplying 100,000 shares of
Performance Stock by a fraction (not to exceed one), the numerator of which is
the number of months during which you were continuously employed by the Company,
counting as the first month of continuous employment July 2012, and the
denominator of which is thirty-six (36). You will be deemed to be employed for a
month if your death or Disability occurs after the fifteenth (15th) day of a
month. If you do not remain continuously employed through the Performance Date
because the Company terminates your employment without Cause, as such term is
defined in the Employment Agreement or you terminate your employment for Good
Reason, as defined below, in either case only if such termination of employment
occurs on or after the last business day of the Company’s 2013 fiscal year, then
a “Pro-Rata Actual Portion,” as defined below, of the Performance Stock (rounded
to the nearest whole share) shall become vested and nonforfeitable and shall be
issued of record as of the date of your termination of employment and all
remaining Performance Stock shall be automatically forfeited to the Company and
cancelled. For purposes of this Section 4(a) only, a “Pro Rata Actual Portion”
is determined by multiplying the number of Performance Stock earned before your
termination of employment by a fraction (not to exceed one), the numerator of
which is the number of months during which you were continuously employed by the
Company, counting as the first month of continuous employment July 2012, and the
denominator of which is thirty-six (36). You will be deemed to be employed for a
month if your termination of employment occurs after the fifteenth (15th) day of
a month. The number of Performance Stock earned before your termination of
employment as discussed herein, shall be determined under Section 3, but shall
be based on the ROIC as of the quarter end concurrent with or most recently
preceding your termination of employment. Subject to the provisions of
Section 4(e) below, if you do not remain continuously employed through the
Performance Date for any other reason, including termination by the Company
without Cause before the last business day of the Company’s 2013 fiscal year,
termination by you for Good Reason before the last business day of the Company’s
2013 fiscal year, or termination for Cause at any time on or before the
Performance Date, then all Performance Stock shall be forfeited to the Company
on the date that you terminate employment and none shall be issued. For purposes
of the preceding sentence, Cause shall be as defined in your Employment
Agreement.

 

3



--------------------------------------------------------------------------------

  b) Vesting of One-Third of Earned Performance Stock. If you remain
continuously employed through the Performance Date, the number of Performance
Stock earned as determined by the Committee in accordance with Section 3
(“Earned Performance Stock”) shall be divided into three substantially equal and
separate installments. To the extent allocation of the Earned Performance Stock
into the three installments results in fractional shares, the vesting of the
fractional shares shall be combined and be a part of the final installment
(rounded up to the nearest whole share). The first installment of the Earned
Performance Stock (such installment being the “Initial Earned Performance
Stock”) shall become vested and nonforfeitable as of the Performance Date. If
you do not remain continuously employed through the Performance Date, the
provisions of Section 4(a) shall apply. Notwithstanding the above, no Initial
Earned Performance Stock shall be vested and all Performance Stock shall be
forfeited to the Company as of the date of your termination of employment if you
are terminated for Cause on or before the date that the Committee certifies the
extent to which the performance goals have been met as of the Performance Date.

 

  c) Vesting of Additional One-Third of Earned Performance Stock. An additional
one-third of the Earned Performance Stock (such second one-third installment
being the “Additional Earned Performance Stock”) shall become vested and
nonforfeitable on the last business day of the Company’s 2016 fiscal year but
only if you have remained continuously employed through such date. If you do not
remain continuously employed through the last business day of the Company’s 2016
fiscal year because of your death or Disability or because the Company
terminates your employment without Cause or you terminate your employment for
Good Reason, but only if your death, Disability or termination of employment
occurs on or after the first day of the Company’s 2016 fiscal year, then the
Additional Earned Performance Stock shall become vested and nonforfeitable as of
the date of your death, Disability or termination of employment by the Company
without Cause or your termination of employment for Good Reason. If you do not
remain continuously employed until the last business day of the Company’s 2016
fiscal year under any other circumstances, including termination for Cause, then
all Additional Earned Performance Stock that is not vested as of the date of
your termination of employment shall be automatically forfeited to the Company
and cancelled on the date of your termination of employment.

 

4



--------------------------------------------------------------------------------

  d) Vesting of Remaining Earned Performance Stock. The remaining one-third of
the Earned Performance Stock (such one-third installment being the “Remaining
Earned Performance Stock”) shall become vested and nonforfeitable on the last
business day of the Company’s 2017 fiscal year but only if you have remained
continuously employed through such date. If you do not remain continuously
employed through the last business day of the Company’s 2017 fiscal year because
of your death or Disability or because the Company terminates your employment
without Cause or you terminate your employment for Good Reason, but only if your
death, Disability or termination of employment occurs on or after the first day
of the Company’s 2017 fiscal year, then the Remaining Earned Performance Stock
shall become vested and nonforfeitable as of the date of your death, Disability
or termination of employment by the Company without Cause or your termination of
employment for Good Reason. If you do not remain continuously employed until the
last business day of the Company’s 2017 fiscal year under any other
circumstances, including termination for Cause, then all Remaining Earned
Performance Stock that is not vested as of the date of your termination of
employment shall be automatically forfeited to the Company and cancelled on the
date of your termination of employment.

 

  e) Vesting of Performance Stock on a Change in Control. If a Change in
Control, as defined in the Plan, occurs before the Performance Date and if you
remain employed through the date of the Change in Control, then a Pro-Rata
Actual Portion, as defined below, of the Performance Stock (rounded to the
nearest whole share) shall become vested and nonforfeitable as of the date of
the Change in Control and all remaining Performance Stock shall be automatically
forfeited to the Company and cancelled. For purposes of this Section 4(e) only,
a “Pro Rata Actual Portion” is determined by multiplying the number of
Performance Stock that has been earned through the date of the Change in Control
by a fraction (not to exceed one), the numerator of which is the number of
months during which you were continuously employed by the Company, counting as
the first month of continuous employment July 2012, and the denominator of which
is thirty-six (36). You will be deemed to be employed for the month in which the
Change in Control occurs if you are employed during any part of that month. The
number of Performance Stock earned as of the time of the Change in Control shall
be determined under Section 3, but based upon the ROIC as of the quarter end
concurrent with or most recently preceding the Change in Control. If a Change in
Control occurs after the Performance Date, and before the last business day of
the Company’s 2017 fiscal year, then all earned Performance Stock that has not
yet become vested shall vest upon the Change in Control if you have remained
continuously employed through the date of the Change in Control. Notwithstanding
the above, if you are terminated for Cause on or before the date of the Change
in Control, no Performance Stock shall be vested as a result of the Change in
Control and all unvested Performance Stock shall be forfeited to the Company as
of the date of your termination of employment.

 

  f) Transfers and Reemployment. For purposes of this Agreement, transfers of
employment among the Company and another affiliate of the Company shall not be
considered a termination or interruption of employment. Upon reemployment
following a termination of employment for any reason, you shall have no rights
to any Performance Stock previously forfeited and cancelled under this Award.

 

5



--------------------------------------------------------------------------------

  g) Good Reason. For purposes of this Award, Good Reason shall mean, with
respect to your voluntary termination of employment, any of the following:

 

  i) a substantial adverse involuntary change in your status or position as an
executive with the Company, including, without limitation, (A) any material
adverse change in your status or position as a result of a material diminution
in your duties, responsibilities or authority; (B) the assignment to you of any
duties or responsibilities that are substantially inconsistent with your
existing duties, responsibilities or authority; or (C) your removal from, or any
failure to reappoint or reelect you to, a position with duties, responsibilities
or authority substantially similar to those you had (except in connection with
your termination of employment for Cause, or as a result of your Disability or
death); provided, however, a change resulting in your reporting in to an
operating or corporate division of a successor organization shall not be deemed
Good Reason;

 

  ii) a material reduction in your base salary;

 

  iii) the taking of any action by the Company that would materially and
adversely affect the physical conditions of your employment that result in your
being unable to perform your employment duties for the Company, or under which
you regularly perform employment duties for the Company;

 

  iv) any requirement that you relocate (other than on a sporadic or
intermittent basis) to a location which is more than thirty-five (35) miles from
the Company’s corporate headquarters as a necessary condition for you to perform
your employment duties;

 

  v) any failure by the Company to obtain from any successor to the Company’s
business an assumption of this Award; or

 

  vi) any purported termination by the Company or by any successor either of
this Award or of your employment that is not expressly authorized by the
Employment Agreement; or any breach of the Employment Agreement by the Company,
other than an isolated, insubstantial and inadvertent failure that does not
occur in bad faith and is remedied by the Company within a reasonable period
after the Company’s receipt of notice of the failure from you.

Provided, however, that your employment shall not be deemed terminated for Good
Reason unless you first notify the Company of the existence of a Good Reason
within ninety (90) days following the incident(s) giving rise to the Good
Reason, and the Company shall have failed or refused to remove or otherwise cure
the circumstance(s) giving rise to the Good Reason within thirty (30) days of
the notification.

 

6



--------------------------------------------------------------------------------

5. Rights of Employee

Upon the issuance of the Performance Stock under Section 3 or 4 above, you will
become a shareholder with respect to the Earned Performance Stock, if any, at
which point you will have all of the rights of a shareholder with respect to
such shares of Performance Stock, including the right to vote such shares of
Performance Stock and to receive all dividends and other distributions paid with
respect thereto; provided, however, that such Performance Stock shall be subject
to the vesting provisions set forth in this Award. You will have no such rights
with respect to any shares of Performance Stock until such time as they are
earned in accordance with the terms of Section 3.

 

6. Lapse of Restrictions

Within thirty (30) days after the date that the restrictions set forth above
have lapsed with respect to shares of Performance Stock and such shares have
become vested, free and clear of all restrictions, then, except as provided in
the Plan, the Company shall instruct its transfer agent to remove any
restrictive notations and stop transfer instructions placed on the stock
register in connection with such restrictions.

 

7. Restrictions

You agree that at all times prior to the issuance of any Performance Stock and
prior to the lapse of restrictions on any Performance Stock issued as
contemplated by this Award:

 

  a) You will not sell, transfer, pledge, hypothecate or otherwise encumber the
Performance Stock; and

 

  b) Subject to the lapse of the restrictions set forth in this Award, the
Performance Stock registered on the books of the Company maintained by the
Company’s transfer agent shall bear such restrictive notations and be subject to
such stop transfer instructions as the Company shall deem necessary or
appropriate in light of such restrictions.

 

8. Copy of Plan

By the accepting the Performance Stock, you acknowledge receipt of a copy of the
Plan, the terms and conditions of which are hereby incorporated herein by
reference and made a part hereof by reference as if set forth herein in full.

 

7



--------------------------------------------------------------------------------

9. Administration

The agreement and understanding regarding the Performance Stock shall at all
times be subject to the terms and conditions of the Plan. The Committee shall
have the sole and complete discretion with respect to all matters reserved to it
by the Plan and decisions of the Committee with respect thereto and to the terms
set forth herein shall be final and binding upon you. In the event of any
conflict between the provisions set forth herein and those set forth in the
Plan, the provisions of the Plan shall govern and control.

 

10. Continuation of Employment

The agreement and understanding regarding the Performance Stock shall not confer
upon you, and shall not be construed to confer upon you, any right to continue
in the employ of the Company for any period of time, and shall not limit the
rights of the Company in its sole discretion, to terminate your employment at
any time, with or without cause, for any reason or no reason, or to change your
assignment or rate of compensation, subject, in each case, to the terms of the
Employment Agreement.

 

11. Withholding of Tax

To the extent that the receipt of the Performance Stock or the lapse of any
restrictions thereon results in income to you for federal or state income tax
purposes, you shall deliver to the Company at the time of such receipt or lapse,
as the case may be, such amount of money or shares of unrestricted stock,
including Performance Stock, as permitted by the Plan, as the Company may
require to meet its withholding obligation under applicable tax laws or
regulations, and, if you fail to do so, the Company is authorized to withhold
from any cash or stock, including Performance Stock, remuneration then or
thereafter payable to you any tax required to be withheld by reason of such
resulting compensation income.

 

12. Clawback.

As a condition of receiving the Performance Stock, you acknowledge and agree
that your rights, payments, and benefits with respect to the Performance Stock
shall be subject to any reduction, cancellation, forfeiture or recoupment, in
whole or in part, upon the occurrence of certain specified events, as may be
required by any rule or regulation of the Securities and Exchange Commission or
by any applicable national exchange, or by any other applicable law, rule or
regulation.

 

13. Section 83(b) Election

You understand that you (and not the Company) shall be responsible for your own
federal, state, local or foreign tax liability and any of your other tax
consequences that may arise as a result of this Award. You shall rely solely on
the determinations of your tax advisors or your own determinations, and not on
any statements or representations by the Company or any of its agents, with
regard to all such tax matters. You understand that Section 83 of the Internal
Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income the
difference between the amount, if any, paid for the Performance Stock and the
fair market value of the Performance Stock as of the date restrictions on the
Performance Stock lapse. In this context, “restriction” includes, without
limitation, the performance and vesting restrictions set forth in this Award.
You understand that you may elect to be taxed at the time the Award of
Performance Stock is made rather than when and as the Performance Stock is
issued or the restrictions on the Performance Stock lapse or expire by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days from the Grant Date. In the event you file an election
under Section 83(b) of the Code, such election shall contain all information
required under the applicable treasury regulation(s) and you shall deliver a
copy of such election to the Company contemporaneously with filing such election
with the Internal Revenue Service. YOU ACKNOWLEDGE THAT IT IS YOUR SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION
83(b) OF THE CODE, EVEN IF YOU REQUEST THAT THE COMPANY OR ITS REPRESENTATIVES
MAKE THIS FILING ON YOUR BEHALF.

 

8



--------------------------------------------------------------------------------

14. Further Assurances

By accepting the Performance Stock discussed herein, you agree to execute such
papers, agreements, assignments, or documents of title as may be necessary or
desirable to effect the purposes described herein and carry out its provisions.

 

15. Governing Law

This Award and the agreement and understanding regarding the Performance Stock,
and their interpretation and effect, shall be governed by the laws of the State
of Minnesota applicable to contracts executed and to be performed therein.

 

16. Amendments

Except as provided in the Plan, this Award Agreement may be amended only by a
written agreement executed by the Company and you.

 

17. Entire Agreement

The provisions set forth herein and those contained in the Grant Letter and the
Plan embody the entire agreement and understanding between you and the Company
with respect to the matters covered herein, in the Grant Letter and in the Plan,
and such provisions contained herein and in the Grant Letter may only be
modified pursuant to a written agreement signed by the party to be charged.

 

9